         Case 3:19-cv-30074-MGM Document 1 Filed 05/31/19 Page 1 of 21



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS



 BARBARA BONE, individually and on behalf of all              Civil Action No.:
 others similarly situated,
                                                              CLASS ACTION COMPLAINT
                               Plaintiff,
                                                              JURY TRIAL DEMANDED
        v.

 THE YANKEE CANDLE COMPANY, INC.,

                               Defendant.


       Plaintiff Barbara Bone (“Plaintiff”), individually and on behalf of herself and all others

similarly situated, by and through her attorneys, makes the following allegations pursuant to the

investigation of her counsel and based upon information and belief, except as to allegations

specifically pertaining to herself and her counsel, which are based on personal knowledge.

                                       INTRODUCTION

       1.       Defendant The Yankee Candle Company, Inc. (“Defendant”) sold personal

information about Plaintiff Barbara Bone to list brokers, including for example NextMark, Inc.,

which in turn sold her information to telemarketers and other aggressive advertisers. As a result,

Ms. Bone is being inundated with a barrage of unwanted junk mail and telephone solicitations.

By selling Ms. Bone’s personally identifiable information (“PII”), Defendant violated Virginia’s

Personal Information Privacy Act, Va. Code Ann. §§ 59.1-442, et seq. (the “VPIPA”).

       2.       Documented evidence confirms these facts. NextMark’s website offers to

provide access to the PII of 1,441,047 Yankee Candle customers from the “Yankee Candle

Mailing List” at a base price of “$100/M [per thousand],” (i.e., 10 cents apiece).
        Case 3:19-cv-30074-MGM Document 1 Filed 05/31/19 Page 2 of 21




See Complaint Ex. A.




                                     2
         Case 3:19-cv-30074-MGM Document 1 Filed 05/31/19 Page 3 of 21



       3.       Defendant also offer access to their “Yankee Candle Enhanced Mailing List” at

the same base rate of “$100/M.” The “Enhanced Mailing List,” includes the PII of Yankee

Candle customers based on, but not limited to, “adult age,” “ethnicity/religion,” “gender,” and

“income.”




See Complaint Ex. B.

                                                3
         Case 3:19-cv-30074-MGM Document 1 Filed 05/31/19 Page 4 of 21



       4.       Defendant also offer access to their “Yankee Candle Wiland Direct Modeled

File Mailing List” at the same base rate of “$100/M.”1 The “Wiland Direct Modeled” list allows

“Wiland Direct members [to] apply their models to Yankee Candle Company names to connect

with their ideal customer type for the highest rate of response.” Available Wiland models

include, “Best Donor,” “Acquisition Response,” and “Long-Term Value.”




See Complaint Ex. C.


1
 Wiland Direct is a data cooperative. See https://wiland.com/about/company-overview. The
Wilad data cooperative pools “first-party, transaction-level consumer spending data” of
“250,000,000 adult U.S. consumers.” Id.
                                               4
         Case 3:19-cv-30074-MGM Document 1 Filed 05/31/19 Page 5 of 21



       5.        The VPIPA clearly prohibits what Defendant has done. The VPIPA provides:

               No merchant, without giving notice to the purchaser, shall sell to
               any third person information which concerns the purchaser and
               which is gathered in connection with the sale, rental or exchange of
               tangible personal property to the purchaser at the merchant’s place
               of business.

Va. Code Ann. § 59.1-442(A).

       6.        Accordingly, Plaintiff brings this Class Action Complaint against Defendant for

its intentional and unlawful sale of its customers’ PII in violation of the VPIPA, and for unjust

enrichment.

                                        NATURE OF THE CASE

       7.        To supplement their sales revenues, Defendant sell their customers’ personal

information to data miners and other third parties without providing their customers any notice

and without their consent.

       8.        Defendant’s disclosure of PII are not only unlawful, but also dangerous because

they allow for the targeting of particularly vulnerable members of society. In fact, anyone can

buy a customer list from Defendant that contains a number of categories of detailed information.

For example, a purchaser could buy a list with the names and addresses of all Yankee Candle

customers who are Jewish, over the age of 50, with an income of greater than $100,000, no

children in the household, and a history of charitable donations. Defendant would sell such a list

for approximately $152 per thousand customers listed.

       9.        While Defendant profit handsomely from the unauthorized sale and disclosure of

their customers’ PII, they do so at the expense of their customers’ privacy and statutory rights

because Defendant do not provide their customers any notice, nor do they obtain their customers’

consent, before selling their PII.


                                                  5
         Case 3:19-cv-30074-MGM Document 1 Filed 05/31/19 Page 6 of 21



                                             PARTIES

         10.    Plaintiff Barbara Bone is a natural person and citizen of the State of Virginia.

Plaintiff Bone has made purchases at Yankee Candle retail stores in Virginia. Every time

Plaintiff Bone made a purchase at a Yankee Candle retail store in the Virginia, the cashier

requested her PII, including her name and address. Prior to and at the time she made purchases

at Yankee Candle retail stores in Virginia, Defendant did not notify Plaintiff Bone that they sell

the PII of their customers, and Plaintiff Bone has never authorized Defendant to do so.

Furthermore, Plaintiff Bone was never provided any written notice that Defendant sell their

customers’ PII, or any means of opting out. Since making purchases at Yankee Candle, and

continuing to present, Defendant sold, and continues to sell, without consent or prior notice,

Plaintiff Bone’s PII to data mining companies including Wiland Direct and others, who then

supplement that information with data from their own files. Moreover, during that same period,

Defendant sold – and continues to sell and offer for sale – mailing lists containing Plaintiff

Bone’s PII to third parties seeking to contact Yankee Candle customers, without first obtaining

Plaintiff Bone’s consent or even giving her prior notice of the disclosure and sales. Because

Defendant sold her PII, Plaintiff Bone now receives junk mail and telephone solicitations. These

unwarranted offers waste Plaintiff Bone’s time, money, and resources. These harassing junk

mail offerings and phone call solicitations received by Plaintiff Bone are attributable to

Defendant’s unauthorized sale of her PII. Because Plaintiff Bone is entitled by law to privacy in

her PII, and because she paid money for her purchases at Yankee Candle, Defendant’s sale of her

PII deprived Plaintiff Bone of the full set of benefits to which she was entitled as a part of her

Yankee Candle purchases, thereby causing economic harm. Accordingly, what Plaintiff Bone

received (a purchase without statutory privacy protections) was less valuable than what she paid

for (a purchase with accompanying statutory privacy protections), and she would not have been
                                                  6
          Case 3:19-cv-30074-MGM Document 1 Filed 05/31/19 Page 7 of 21



willing to pay as much, if at all, for her Yankee Candle purchases had she known that Defendant

would sell her PII.

         11.     Defendant The Yankee Candle Company, Inc. is a Massachusetts corporation

with its principal place of business at 16 Yankee Candle Way, South Deerfield, MA 01373.

Defendant does business throughout Virginia, Massachusetts, and the entire United States.

                                  JURISDICTION AND VENUE

        12.      This Court has subject matter jurisdiction over this civil action pursuant to 28

U.S.C. § 1332(d) because there are more than 100 class members and the aggregate amount in

controversy exceeds $5,000,000, exclusive of interest, fees, and costs, and at least one Class

member is a citizen of a state different from Defendant. This Court has supplemental jurisdiction

over state law claims pursuant to 28 U.S.C. § 1367.

        13.      This Court has personal jurisdiction over Defendant because Defendant conduct

substantial business within Massachusetts, such that Defendant have significant, continuous, and

pervasive contacts with the State of New Jersey. Additionally, Defendant’s principal place of

business is in South Deerfield, Massachusetts.

        14.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendant

does substantial business in this District, a substantial part of the events giving rise to Plaintiff’s

claims took place within this judicial District, and Defendant’s principal place of business is in

this District.

                                   FACTUAL BACKGROUND

     The Personal Information Market: Consumers’ Personal Information Has Real Value

        15.      In 2001, Federal Trade Commission (“FTC”) Commissioner Orson Swindle

remarked that “the digital revolution . . . has given an enormous capacity to the acts of collecting

and transmitting and flowing of information, unlike anything we’ve ever seen in our lifetimes . . .
                                                   7
         Case 3:19-cv-30074-MGM Document 1 Filed 05/31/19 Page 8 of 21



[and] individuals are concerned about being defined by the existing data on themselves.”2

       16.      More than a decade later, Commissioner Swindle’s comments ring truer than

ever, as consumer data feeds an information marketplace that supports a $26 billion dollar per

year online advertising industry in the United States.3

       17.      The FTC has also recognized that consumer data possesses inherent monetary

value within the new information marketplace and publicly stated that:

               Most consumers cannot begin to comprehend the types and amount
               of information collected by businesses, or why their information
               may be commercially valuable. Data is currency. The larger the
               data set, the greater potential for analysis—and profit.4

       18.      In fact, an entire industry exists where companies known as data miners

purchase, trade, and collect massive databases of information about consumers. Data miners

then profit by selling this “extraordinarily intrusive” information in an open and largely

unregulated market.5

       19.      The scope of data miners’ knowledge about consumers is immense: “If you are

an American adult, the odds are that [they] know[] things like your age, race, sex, weight,


2
 The Information Marketplace: Merging and Exchanging Consumer Data (Mar. 13, 2001), at
8:15-11:16, available at
https://www.ftc.gov/sites/default/files/documents/public_events/information-marketplace-
merging-and-exchanging-consumer-data/transcript.pdf (last visited July 15, 2015).
3
  See Web’s Hot New Commodity: Privacy, WSJ.com (Feb. 28, 2011),
http://online.wsj.com/article/SB10001424052748703529004576160764037920274
.html (last visited July 15, 2015).
4
  Statement of FTC Commissioner Pamela Jones Harbour (Dec. 7, 2009), at 2, available
at https://www.ftc.gov/sites/default/files/documents/public_statements/remarks-ftc-
exploring-privacy-roundtable/091207privacyroundtable.pdf (last visited July 15, 2015)
(emphasis added).
5
  See Martha C. White, Big Data Knows What You’re Doing Right Now, TIME.com (July 31,
2012), http://moneyland.time.com/2012/07/31/big-data-knows-what-youre-doing-right-now/
(last visited July 15, 2013).

                                                 8
           Case 3:19-cv-30074-MGM Document 1 Filed 05/31/19 Page 9 of 21



height, marital status, education level, politics, buying habits, household health worries, vacation

dreams—and on and on.”6

          20.    Further, “[a]s use of the Internet has grown, the data broker industry has already

evolved to take advantage of the increasingly specific pieces of information about consumers

that are now available.”7

          21.    Recognizing the serious threat the data mining industry poses to consumers’

privacy, on July 25, 2012, the co-Chairmen of the Congressional Bi- Partisan Privacy Caucus

sent a letter to nine major data brokerage companies seeking information on how those

companies collect, store, and sell their massive collections of consumer data.8

          22.    In their letter, the co-Chairmen recognized that:

                By combining data from numerous offline and online sources, data
                brokers have developed hidden dossiers on every U.S. consumer.
                This large[-]scale aggregation of the personal information of
                hundreds of millions of American citizens raises a number of
                serious privacy concerns.9

          23.    Data mining is especially troublesome when consumer information is sold to




6
 Natasha Singer, You for Sale: Mapping, and Sharing, the Consumer Genome, N.Y. Times (June
16, 2012), available at http://www.nytimes.com/2012/06/17/technology/acxiom-the-quiet-giant-of-
consumer-database-marketing.html (last visited May 12, 2015).
7
 Letter from Senator John D. Rockefeller IV, Chairman, Senate Committee on Commerce,
Science, and Transportation, to Scott E. Howe, Chief Executive Officer, Acxiom (Oct. 9, 2012)
available at http://www.commerce.senate.gov/public/?a=Files.Serve&File_id=3bb94703-5ac8-
4157-a97b-a658c3c3061c (last visited July 15, 2015).
8
 See Bipartisan Group of Lawmakers Query Data Brokers About Practices Involving
Consumers’ Personal Information, Website of Senator Ed Markey (July 24, 2012),
http://www.markey.senate.gov/news/press-releases/bipartisan-group-of-lawmakers-query-data-
brokers-about-practices-involving-consumers-personal-information (last visited July 15, 2015).
9
    Id.

                                                 9
           Case 3:19-cv-30074-MGM Document 1 Filed 05/31/19 Page 10 of 21



direct-mail advertisers. In addition to causing waste and inconvenience, direct-mail advertisers

often use consumer information to lure unsuspecting consumers into various scams,10 including

fraudulent sweepstakes, charities, and buying clubs. Thus, when companies like Defendant

share information with data miners and direct-mail advertisers, they contribute to the “[v]ast

databases of names and personal information” that are often “sold to thieves by large publicly

traded companies,” which “put[s] almost anyone within the reach of fraudulent telemarketers”

and other criminals.11

           24.   Information disclosures like Defendant’s are particularly dangerous to the

elderly. “Older Americans are perfect telemarketing customers, analysts say, because they are

often at home, rely on delivery services, and are lonely for the companionship that telephone

callers provide.”12 The FTC notes that “[t]he elderly often are the deliberate targets of

fraudulent telemarketers who take advantage of the fact that many older people have cash

reserves or other assets to spend on seemingly attractive offers.”13

           25.   Indeed, an entire black market exists where the personal information of

vulnerable elderly Americans is exchanged. Thus, information disclosures like Defendant’s are




10
  See Prize Scams, Federal Trade Commission, http://www.consumer.ftc.gov/articles/0199-prize-
scams (last visited July 15, 2015).
11
   Charles Duhigg, Bilking the Elderly, With a Corporate Assist, N.Y. Times, May 20, 2007,
available at http://www.nytimes.com/2007/05/20/business/20tele.html?pagewanted=all&_r=0
(last visited July15, 2015).

12
     Id.

13
   Fraud Against Seniors: Hearing before the Senate Special Committee on Aging (August 10,
2000) (prepared statement of the FTC), available at
https://www.ftc.gov/sites/default/files/documents/public_statements/prepared-statement-federal-
trade-commission-fraud-against-seniors/agingtestimony.pdf (last visited July 15, 2015).

                                                10
           Case 3:19-cv-30074-MGM Document 1 Filed 05/31/19 Page 11 of 21



particularly troublesome because of their cascading nature: “Once marked as receptive to [a

specific] type of spam, a consumer is often bombarded with similar fraudulent offers from a host

of scam artists.”14

           26.   Thus, as consumer data has become an ever-more valuable commodity, the data

mining industry has experienced rapid and massive growth. Unfortunately for consumers, this

growth has come at the expense of their most basic privacy rights.

     Consumers Place Monetary Value on their Privacy and Consider Privacy Practices When
                                    Making Purchases

           27.   As the data mining industry has grown, so too have consumer concerns

regarding the privacy of their personal information.

           28.   A recent survey conducted by Harris Interactive on behalf of TRUSTe, Inc.

showed that 89 percent of consumers polled avoid doing business with companies who they

believe do not protect their privacy online.15 As a result, 81 percent of smartphone users polled

said that they avoid using smartphone apps that they don’t believe protect their privacy online.16

           29.   Thus, as consumer privacy concerns grow, consumers are increasingly

incorporating privacy concerns and values into their purchasing decisions and companies viewed

as having weaker privacy protections are forced to offer greater value elsewhere (through better

quality and/or lower prices) than their privacy- protective competitors.

           30.   In fact, consumers’ personal information has become such a valuable

commodity that companies are beginning to offer individuals the opportunity to sell their



14
  See id.
15
  See 2013 TRUSTe US Consumer Confidence Index, TRUSTe, http://www.truste.com/us-
consumer-confidence-index-2013/ (last visited July 15, 2015).
16
     Id.

                                                11
        Case 3:19-cv-30074-MGM Document 1 Filed 05/31/19 Page 12 of 21



personal information themselves.17

       31.      These companies’ business models capitalize on a fundamental tenet underlying

the personal information marketplace: consumers recognize the economic value of their private

data. Research shows that consumers are willing to pay a premium to purchase services from

companies that adhere to more stringent policies of protecting their personal data.18

       32.      Thus, in today’s economy, individuals and businesses alike place a real,

quantifiable value on consumer data and corresponding privacy rights.19 As such, where a

business offers customers a service that includes statutorily guaranteed privacy protections, yet

fails to honor these guarantees, the customer receives a service of less value than the service paid

for.

                          Defendant Unlawfully Sells Its Customers’ PII

       33.      Every time a customer makes a purchase at a Yankee Candle retail store in

Virginia, the cashier requests that the customer provide her PII, including her name and address.

       34.      Using that information, Defendant maintains a vast digital database comprised

of their customers’ PII. Defendant sells their customers’ PII to data mining companies including




17
   See Joshua Brustein, Start-Ups Seek to Help Users Put a Price on Their Personal Data, N.Y.
Times (Feb. 12, 2012), available at http://www.nytimes.com/2012/02/13/technology/start-ups-
aim-to-help-users-put-a-price-on-their-personal-data.html (last visited July 15, 2015).
18
   See Tsai, Cranor, Acquisti, and Egelman, The Effect of Online Privacy Information on
Purchasing Behavior, 22(2) Information Systems Research 254, 254 (2011); see also European
Network and Information Security Agency, Study on monetising privacy (Feb. 27, 2012),
available at https://www.enisa.europa.eu/activities/identity-and-
trust/library/deliverables/monetising-privacy (last visited July 15, 2015).
19
   See Hann, et al., The Value of Online Information Privacy: An Empirical Investigation (Oct.
2003) at 2, available at
http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.321.6125&rep=rep1&type=pdf (last
visited July 15, 2015) (“The real policy issue is not whether consumers value online privacy. It is
obvious that people value online privacy.”)
                                                 12
        Case 3:19-cv-30074-MGM Document 1 Filed 05/31/19 Page 13 of 21



Wiland and others, who then supplement that information with additional sensitive personal

information about each Yankee Candle customer, including gender, purchasing habits, political

affiliation, religious practice, charitable donations, and (when applicable) number, age, and

gender of the customer’s children. (See, e.g., Exhibits A-C).

       35.       Defendant then sells their mailing lists—which include customers’ PII, and can

include the sensitive information obtained from data miners—to data miners, other consumer-

facing businesses, non-profit organizations seeking to raise awareness and solicit donations, and

to political organizations soliciting donations, votes, and volunteer efforts. (See Exhibits A–C).

       36.       As a result of Defendant’s data compiling and sharing practices, companies can

purchase mailing lists from Defendant that identify Yankee Candle customers by their most

intimate details: income, political affiliation, religious practice, and charitable donations.

Defendant’s sale of such sensitive and personal information puts consumers, especially the more

vulnerable members of society, at risk of serious harm from scammers. For example, Yankee

Candle will sell—to anyone willing to pay for it—a list with the names and addresses of all

Yankee Candle customers who are Jewish, over the age of 50, with an income of greater than

$100,000, no children in the household, and a history of charitable donations.

       37.       Defendant does not seek their customers’ prior consent to any of these sales, nor

do they notify their customers about these sales. Thus, their customers remain unaware that their

PII and other sensitive personal information is being bought and sold on the open market.

       38.       As a result, Defendant sold and continues to sell their customers’ PII – including

their purchasing habits and preferences – to anybody willing to pay for it.

       39.       By and through these actions, Defendant has intentionally sold to third parties

their Virginia customers’ PII without consent or notice, in direct violation of the VPIPA with


                                                 13
        Case 3:19-cv-30074-MGM Document 1 Filed 05/31/19 Page 14 of 21



respect to Plaintiff and other members of the Class.

                               CLASS ACTION ALLEGATIONS

       40.     Plaintiff seeks to represent a class defined as all Virginia residents who had their

PII sold to third parties by Defendant without consent (the “Class”). Excluded from the Class is

any entity in which Defendant have a controlling interest, and officers or directors of Defendant.

       41.     Members of the Class are so numerous that their individual joinder herein is

impracticable. On information and belief, members of the Class number in the thousands. The

precise number of Class members and their identities are unknown to Plaintiff at this time but

may be determined through discovery. Class members may be notified of the pendency of this

action by mail and/or publication through the distribution records of Defendant.

       42.     Common questions of law and fact exist as to all Class members and predominate

over questions affecting only individual Class members. Common legal and factual questions

include, but are not limited to: (a) whether Defendant obtained consent before selling to third

parties Plaintiff’s and the Class’s PII; (b) whether Defendant provided notice before selling to

third parties Plaintiffs’ and the Class’s PII; (c) whether Defendant’s sale of Plaintiff’s and the

Class’s PII violated the Personal Information Privacy Act, Va. Code §§ 59.1-442, et seq.; and (d)

whether Defendant’s sale of Plaintiff’s and the Class’s PIIconstitutes unjust enrichment.

       43.     The claims of the named Plaintiff are typical of the claims of the Class in that the

named Plaintiff and the Class sustained damages as a result of Defendant’s uniform wrongful

conduct, based upon Defendant’s sale of Plaintiff’s and the Class’s PII.

       44.     Plaintiff is an adequate representative of the Class because her interests do not

conflict with the interests of the Class members she seeks to represent, she has retained

competent counsel experienced in prosecuting class actions, and she intends to prosecute this


                                                 14
         Case 3:19-cv-30074-MGM Document 1 Filed 05/31/19 Page 15 of 21



action vigorously. The interests of Class members will be fairly and adequately protected by

Plaintiff and her counsel.

        45.     The class mechanism is superior to other available means for the fair and efficient

adjudication of the claims of Class members. Each individual Class member may lack the

resources to undergo the burden and expense of individual prosecution of the complex and

extensive litigation necessary to establish Defendant’s liability. Individualized litigation

increases the delay and expense to all parties and multiplies the burden on the judicial system

presented by the complex legal and factual issues of this case. Individualized litigation also

presents a potential for inconsistent or contradictory judgments. In contrast, the class action

device presents far fewer management difficulties and provides the benefits of single

adjudication, economy of scale, and comprehensive supervision by a single court on the issue of

Defendant’s liability. Class treatment of the liability issues will ensure that all claims and

claimants are before this Court for consistent adjudication of the liability issues.

                                            COUNT I
                       Violation of the Personal Information Privacy Act
                                 (Va. Code §§ 59.1-442, et seq.)

        46.     Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully

set forth herein.

        47.     Plaintiff brings this claim individually and on behalf of members of the Class

against Defendant.

        48.     Defendant is a “merchant” as that term is defined in the VPIPA. See Va. Code §

59.1-442(A)-(B).

        49.     Plaintiff made purchases at Yankee Candle retail stores in Virginia.

        50.     At all times relevant, and beginning on the dates Plaintiff made her purchases at


                                                 15
        Case 3:19-cv-30074-MGM Document 1 Filed 05/31/19 Page 16 of 21



Yankee Candle retail stores in Virginia, Defendant sold Plaintiff’s PII, which identified her as a

Yankee Candle customer, in at least two ways.

       51.       First, Defendant sold mailing lists containing Plaintiff’s PII to data mining

companies including Wiland, and others, who then supplemented the mailing lists with

additional sensitive information from their own databases, before sending the mailing lists back

to Defendant.

       52.       Second, Defendant sold its mailing lists containing Plaintiff’s PII—enhanced with

additional information from data miners—to third parties, including other consumer-facing

companies, direct-mail advertisers, and organizations soliciting monetary contributions,

volunteer work, and votes.

       53.       Because the mailing lists included the additional information from the data

miners, the lists were more valuable, and Defendant was able to increase their profits gained

from the mailing list sales.

       54.       By selling their customer lists, Defendant sold to third persons information which

concerns the purchaser and which was gathered in connection with the sale, rental or exchange of

tangible personal property to the purchaser the merchant’s place of business. See Va. Code §

59.1-442(A).

       55.       The information Defendant sold indicates Plaintiff’s name and address, as well as

the fact that she made purchases at Yankee Candle retail stores. Accordingly, the records or

information sold by Defendant indicate Plaintiff’s identity. See Va. Code § 59.1-442(A).

       56.       Plaintiff and the members of the Class never consented to Defendant selling their

PII to anyone.

       57.       Worse yet, Plaintiff and the members of the Class did not receive notice before


                                                  16
        Case 3:19-cv-30074-MGM Document 1 Filed 05/31/19 Page 17 of 21



Defendant sold their PII to third parties.

       58.     The information sold by Defendant was not gathered for purposes of extending

credit and was not gathered for the purposes of the recording and sale, rental, exchange or

disclosure to others of information obtained from any public body as defined in the Virginia

Freedom of Information Act, Va. Code §§ 2-2-3700, et seq.

       59.     Defendant’s sales of Plaintiff’s and the Class’s PII were not made pursuant

incidental to the sale or other disposition of accounts receivable.

       60.     Defendant’s sales of Plaintiff’s and the Class’s PII were not made in conjunction

with check validation transactions.

       61.     Defendant’s sales of Plaintiff’s and the Class’s PII were not made in connection

with any sale by Defendant of their retail operations at one or more locations.

       62.     Defendant’s sales of Plaintiff’s PII were made to data miners, direct-mail

advertisers, and organizations soliciting monetary contributions, volunteer work, and votes—all

in order to increase Defendant’s revenue.

       63.     By selling Plaintiff’s PII, Defendant violated Plaintiff’s and the Class’s

statutorily-protected right to privacy under the VPIPA. See Va. Code §§ 59.1-442, et seq.

       64.     Additionally, because Plaintiff and the members of the Class paid for their

Yankee Candle purchases, and Defendant was obligated to comply with the VPIPA, Defendant’s

unlawful sale of Plaintiff’s and the other Class members’ PII deprived Plaintiff and the Class

members of the full value of their paid-for Yankee Candle purchases. Because Plaintiff and the

other Class members ascribe monetary value to the privacy of their PII, Defendant’s unlawful

sale of their PII caused them to receive less value than they paid for, thereby causing them

economic harm.


                                                 17
        Case 3:19-cv-30074-MGM Document 1 Filed 05/31/19 Page 18 of 21



       65.      Likewise, because Plaintiff and the other Class members ascribe monetary value

to the privacy of their PII, a Yankee Candle purchase that keeps their PII private is more valuable

than one that does not.

       66.      Accordingly, had Plaintiff been adequately informed of Defendant’s data sales

practices, she would not have been willing to make her Yankee Candle purchases at the price

charged, if at all. Thus, Defendant’s unlawful sales caused Plaintiff economic harm.

       67.      Defendant’s sale of Plaintiff’s PII to third parties has also caused an influx of

third party print advertisements and marketing calls to her cellular phone.

       68.      As a result of Defendant’s unlawful and continued disclosure of their PII, Plaintiff

and the members of the Class have suffered privacy and economic injuries. On behalf of herself

and the Class, Plaintiff seeks: (1) an injunction requiring Defendant to provide notice and/or

obtain consent from Virginia customers prior to the disclosure of their PII as required by the

VPIPA; (2) damages in the amount of $100 per violation, per Class member pursuant to Va.

Code § 59.1-444; and (3) costs and reasonable attorneys’ fees pursuant to Va. Code § 59.1-444.

                                           COUNT II
                                        Unjust Enrichment

       69.      Plaintiff repeats the allegations contained in the paragraphs above as if fully set

forth herein.

       70.      Plaintiff brings this claim individually and on behalf of the members of the Class

against Defendant.

       71.      Plaintiff and the Class members conferred benefits on Defendant by providing

Defendant with their PII and paying Defendant for their Yankee Candle purchases. Defendant

received and retained the information and money belonging to Plaintiff and the Class when

Plaintiff and the Class made their Yankee Candle purchases.

                                                  18
         Case 3:19-cv-30074-MGM Document 1 Filed 05/31/19 Page 19 of 21



        72.     Because Defendant received and processed Plaintiff’s and the Class’s payments

and PII, and because Defendant has employees handling customer accounts and billing as well as

customer data, Defendant appreciates or has knowledge of such benefits.

        73.     Under the VPIPA, Plaintiff and the Class members were entitled to confidentiality

in their PII as part of their Yankee Candle purchases.

        74.     Under principles of equity and good conscience, because Defendant failed to

comply with the VPIPA, Defendant should not be allowed to retain the full amount of money

Plaintiff and the Class paid for their Yankee Candle purchases or the money they received by

selling Plaintiff’s and the Class’s PII.

        75.     Plaintiff and the other Class members have suffered actual damages as a result of

Defendant’s unlawful conduct in the form of the value Plaintiff and the other Class members

paid for and ascribed to the confidentiality of their PII. This amount is tangible and will be

calculated at trial.

        76.     Additionally, Plaintiff and the Class members have suffered actual damages

inasmuch as Defendant’s failure to inform them that they would sell their PII caused them to

make purchases at Yankee Candle retail stores in Virginia when they otherwise would not have.

        77.     Further, a portion of the purchase price of each Yankee Candle product sold to

Plaintiff and the other Class members was intended to ensure the confidentiality of Plaintiff’s

and the other Class members’ PII, as required by the VPIPA. Because Plaintiff and the other

Class members were denied services that they paid for and were entitled to receive—i.e.,

confidentiality of their PII—and because Plaintiff and the Class would have commanded a

discount to voluntarily forego those benefits, they incurred actual monetary damages.

        78.     To prevent inequity, Defendant should return to Plaintiff and the Class the value


                                                19
         Case 3:19-cv-30074-MGM Document 1 Filed 05/31/19 Page 20 of 21



they ascribe to confidentiality of their PII and all money derived from Defendant’s sale of

Plaintiff’s and the Class’s PII.

       79.     Accordingly, Plaintiff and the Class members seek an order declaring that

Defendant’s conduct constitutes unjust enrichment, and awarding Plaintiff and the Class

restitution in an amount to be calculated at trial equal to the amount of money obtained by

Defendant through their sale and disclosure of Plaintiff’s and the Class’s PII.

                                     PRAYER FOR RELIEF

       80.     WHEREFORE, Plaintiff, individually and on behalf of all others similarly

situated, seeks a judgment against Defendant as follows:

                 A.      For an order certifying the Class under Rule 23 of the Federal Rules
                         of Civil Procedure and naming Plaintiff as representative of the
                         Class and Plaintiff’s attorneys as Class Counsel to represent the
                         Class.

                 B.      For an order declaring that Defendant’s conduct as described herein
                         violates the Personal Information Privacy Act, Va. Code § 59.1-
                         442;

                 C.      For an order finding in favor of Plaintiff and the Class on all counts
                         asserted herein;

                 D.      For an award of damages, in the amount of $100 per violation, to
                         Plaintiff and each Class member, as provided by the Personal
                         Information Privacy Act, Va. Code § 59.1-444;

                 E.      For prejudgment interest on all amounts awarded;

                 F.      For an order of restitution and all other forms of equitable monetary
                         relief;

                 G.      For injunctive relief as pleaded or as the Court may deem proper;
                         and;

                 H.      For an order awarding Plaintiff and the Class their reasonable
                         attorneys’ fees and expenses and costs of suit.


                                                 20
      Case 3:19-cv-30074-MGM Document 1 Filed 05/31/19 Page 21 of 21



                                     JURY DEMAND

       Plaintiff demands a trial by jury on all causes of action and issues so triable.



Dated: May 31, 2019                                Respectfully submitted,

                                               COHEN KINNE VALICENTI & COOK LLP


                                                   By:    /s/ Kevin M. Kinne
                                                           Kevin M. Kinne
                                                   Kevin M. Kinne
                                                   28 North Street, 3rd Floor
                                                   Pittsfield, MA 01201
                                                   Telephone: (413) 443-9399
                                                   Facsimile: (413) 553-0331
                                                   Email: kkine@cohenkinne.com
                                                   BURSOR & FISHER, P.A.
                                                   Joshua D. Arisohn*
                                                   Philip L. Fraietta*
                                                   888 Seventh Avenue
                                                   New York, NY 10019
                                                   Telephone: (646) 837-7150
                                                   Facsimile: (212) 989-9163
                                                   Email: jarisohn@bursor.com
                                                           pfraietta@bursor.com
                                                   *Pro Hac Vice Forthcoming
                                                   Attorneys for Plaintiff and the Putative Class




                                              21
